DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/658755 filed on 10/21/2019 claims benefit of 62/857384 filed on 06/05/2019 wherein claims 1-34 are pending and ready for examination.
Claim Objections
Claim 9 is objected to because of the following informalities:  Applicant has used the phrase “them measurement circuit” (line 2).  Examiner believes this is a typographical error and respectfully suggests “them measurement circuit” should read “the measurement circuit.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7, 13, 17, 18, 19, 20, 23, 24, 30, 32, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, applicant uses the phrase “first phase information” (line 2).  Examiner is unclear if this is the same “first phase information” claimed in claim 1 line 5 or a different “first phase information.”  Examiner respectfully suggests the phrase “first phase information” in claim 7 line 2 should read “said first phase information” or it could be a different concept intended by the applicant, explanations are requested.
	Claim 7 will be examined based on the merits as best understood.
Regarding claim 13, applicant uses the phrase “the known response” (line 2).  Examiner is unclear if “the known response” is referring to “a known phase response” claimed in claim 1 line 3 or a different “known response.”  If applicant is referring to “a known phase response” claimed in claim 1 line 3, Examiner respectfully suggests the phrase “the known response” in claim 13 line 2 should read “the known phase response.”  If “the known response” in claim 13 line 2 is not referring to “the know phase response” claimed in claim 1 line 3, the phrase “the known response” in claim 13 line 2 lacks an antecedent basis.  If there is a different concept intended by the applicant, explanations are requested.
	Claim 13 will be examined based on the merits as best understood.
Regarding claim 17:  The limitation “the condition” claimed in line 1 lacks an antecedent basis.  Examiner respectfully suggests the phrase “the condition” in claim 17 line 1 should read “the condition for performing phase compensation” if “the condition” claimed in claim 17 line 1 is referring to “a condition for performing phase compensation” claimed in claim 16 line 3-4.  If there is a different concept intended by the applicant, explanations are requested.
	Claim 17 will be examined based on the merits as best understood.
Regarding claims 18, 19, 20, 23, 24, 32, and 33:  The limitation “the measurement circuit” claimed in claims 18, 19, 20, 23, 24, 32, and 33, lacks an antecedent basis.  Examiner 
	Claims 18, 19, 20, 23, 24, 32, and 33 will be examined based on the merits as best understood.
Regarding claim 24, applicant uses the phrase “first phase information” (line 2).  Examiner is unclear if this is the same “first phase information” claimed in claim 18 line 3 or a different “first phase information.”  Examiner respectfully suggests the phrase “first phase information” in claim 24 line 2 should read “said first phase information” or it could be a different concept intended by the applicant, explanations are requested.
	Claim 24 will be examined based on the merits as best understood.
Regarding claim 30, applicant uses the phrase “the known response” (line 2).  Examiner is unclear if “the known response” is referring to “a known phase response” claimed in claim 18 line 2 or a different “known response.”  If applicant is referring to “a known phase response” claimed in claim 18 line 2, Examiner respectfully suggests the phrase “the known response” in claim 30 line 2 should read “the known phase response.”  If “the known response” in claim 30 line 2 is not referring to “the know phase response” claimed in claim 18 line 2, the phrase “the known response” in claim 30 line 2 lacks an antecedent basis.  If there is a different concept intended by the applicant, explanations are requested.
	Claim 30 will be examined based on the merits as best understood.
Regarding claim 34:  The limitation “the condition” claimed in line 1 lacks an antecedent basis.  Examiner respectfully suggests the phrase “the condition” in claim 34 line 1 should read “the condition for performing phase compensation” if “the condition” claimed in claim 34 line 1 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 15-17, 18, 24, 26, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipowitz et al. (hereinafter Lipowitz) U.S. Pub. No. 2018/0172612 A1.

Regarding independent claim 1 Lipowitz teaches:
	A system comprising: 
	a sensor having a variable phase response ((Lipowitz, fig 1, fig 2, receive electrode (110) reads on “sensor”, transmit signal changes due to interaction with MUT (10) (material under testing), different MUT’s would produce different changes therefore receive electrode must have a “variable phase response” (¶ 0057- ¶ 0058); 
(Lipowitz, fig 1, reference signal (103) acts as the  “dummy impedance” and would have a “known phase response,” reference signal is generated by signal generator (101) (¶ 0057)); and 
	a measurement circuit communicatively coupled to the sensor and configured to (Lipowitz, fig 1, “measurement circuit” contains absolute level detector (104), phase determination (140) and microprocessor (106), measurement circuit is coupled to sensor by the absolute level detector (104) and the phase determination (140)): 
	measure first phase information associated with the sensor; 
	measure second phase information associated with the dummy impedance; and 
	determine a phase response of the measurement circuit based on a comparison of the first phase information to the second phase information (Lipowitz, fig 1, phase determiner “determines the phase shift between reference signal(103) and receive signal (112)” therefore “first phase information” and “second phase information” are determined in phase determination (140),  phase relationship between the received signal and the reference signal reads on “phase response of the measurement circuit” (¶ 0004-¶ 0005)).
  
Regarding claim 7 Lipowitz teaches:
	wherein the measurement circuit is further configured to apply compensation to first phase information based on the phase response of the measurement circuit (Lipowitz, fig 1, phase is determined in phase determination (140), feedback loop between microprocessor(106) and phase determination (140), feedback loop would apply compensation).  

Regarding claim 9 Lipowitz teaches:
(Lipowitz, fig 1, phase determination (140) is connected in parallel to input of received signal (112) associated with “first phase information” and the reference signal (103) associated with “second phase information”).  

Regarding claim 15 Lipowitz teaches:
	wherein the phase response of the measurement circuit is based on at least one of: 
	a mathematical difference between the first phase information and the second phase information; and 
	a comparison of temporal characteristics between the first phase information and the second phase information (Lipowitz, fig 1, “phase determiner for determining the phase shift between the reference signal and the receive (return) signal that passes through the MUT” “signal that passes through MUT” is the signal received by electrode (110) and is receive signal (112) from which the “first phase information” is determined in the phase determination (140), “second phase information” is determined in the phase determination (140) from “the reference signal,” “the measured difference in signal strength and phase” (with respect to the received and reference signal) reads on “a mathematical difference between the first phase information and the second phase information” (¶ 0005)).  

Regarding claim 16 Lipowitz teaches:
	wherein the measurement circuit is configured to measure the second phase information associated with the dummy impedance and determine the phase response of the measurement Lipowitz, “modify the control signal to the signal generator is response to the calibration signal deviating from the reference level signal by greater than a threshold,” therefore phase response will be determined only if calibration signal and reference level signal are within a threshold (¶ 0012-¶ 0013).  

Regarding claim 17 Lipowitz teaches:
	wherein the condition comprises at least one of: 
	an operating frequency or resonance of the sensor varying by more than a threshold frequency amount; 
	a temperature associated with the sensor varying more than a threshold temperature amount; 
	a change in a driving frequency of a driving signal for the sensor varying by more than a threshold driving frequency amount; 
	a passage of a duration of time; 
	an on-demand request from a component of the system; and  
	a change in a supply voltage of the system by more than a threshold voltage amount (Lipowitz, absolute level detector produces the absolute magnitude of the voltage, if the difference of the absolute level between the calibration signal and the reference signal is greater than a threshold, the control signal to the signal generator is modified, (¶ 0060, ¶ 0017)).  

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.
Regarding claim 24:
	Claim 24 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Regarding claim 26:
	Claim 26 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.
Regarding claim 32:
	Claim 32 recites analogous limitations to claim 15 above and is therefore rejected on the same premise.
Regarding claim 33:
	Claim 33 recites analogous limitations to claim 16 above and is therefore rejected on the same premise.
Regarding claim 34:
	Claim 34 recites analogous limitations to claim 17 above and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 11, 19, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz et al. (hereinafter Lipowitz) U.S. Pub. No. 2018/0172612 A1 in view of Lindeboom, U.S. Pat No. 5657238.

Regarding claim 2 Lipowitz does not teach:
	measure the first phase information by coupling the sensor to the measurement circuit and decoupling the dummy impedance from the measurement circuit; and 
	measure the second phase information by decoupling the sensor from the measurement circuit and coupling the dummy impedance to the measurement circuit.
	Lindeboom teaches:
	measure the first phase information by coupling the sensor to the measurement circuit and decoupling the dummy impedance from the measurement circuit; and 
	measure the second phase information by decoupling the sensor from the measurement circuit and coupling the dummy impedance to the measurement circuit (Lindeboom, fig 1, first resistive component (6) is connected to “measurement circuit” through switch (12), second resistive component (14) is connected to “measurement circuit” through switch (14), either (6) or (12) can be the known value which acts as the “dummy impedance,”  switches 12 and 16 are controlled by the microcontroller (26) that is programmed to send switching signals (col 3 line 37 – col 4 line 31)).  


Regarding claim 3 Lipowitz does not teach:
	selectively couple and decouple the sensor from the measurement circuit; and selectively couple and decouple the dummy impedance from the measurement circuit.
	Lindeboom teaches:
	selectively couple and decouple the sensor from the measurement circuit; and selectively couple and decouple the dummy impedance from the measurement circuit (Lindeboom, fig 1, microcontroller (26) controls the timing of the switches (col 3 line 66 – col 4 line 13).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the switches being controlled as taught by Lindeboom in order to improve the accuracy of the measuring circuit (Lindeboom col 2 line 33-35). 

Regarding claim 11 Lipowitz does not teach:
	wherein the dummy impedance comprises a resistor
	Lindeboom teaches:
Lindeboom, fig 1, either resistor, (6) or (14), can have the known value and serve as the “dummy impedance” (col 4 line 14-31)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the dummy impedance as a resistor as taught by Lindeboom in order to improve the accuracy of the measuring circuit (Lindeboom col 2 line 33-35). 

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 20:
	Claim 20 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 28:
	Claim 28 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz et al. (hereinafter Lipowitz) U.S. Pub. No. 2018/0172612 A1 in view of Lewis et al. (hereinafter Lewis), “Cost-effective broad-band electrical impedance spectroscopy measurement circuit and signal analysis for piezo-materials and ultrasound transducers.” Meas Sci Technol. 2008;19(10):105102. doi:10.1088/0957-0233/19/10.

Regarding claim 4 Lipowitz does not teach:
	wherein the sensor is a resistive-inductive- capacitive sensor
	Lewis teaches:
	The system of Claim 1, wherein the sensor is a resistive-inductive- capacitive sensor Lewis, fig 1, fig 2, page 4 § 205).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the RLC circuit as part of the sensor as taught by Lewis in order to provide a “rapid impedance measurement” system that is “theoretically simple, easy to implement and completed with ordinary laboratory instrumentation for minimal cost” (Lewis, page 1 Abstract). 
Regarding claim 21:
	Claim 21 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.  

Claims 5, 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz as applied to claim 4 above, and further in view of Ito et al. (hereinafter Ito) U.A. 2017/0185173 A1.  
Regarding claim 5 Lipowitz teaches:
	the system further comprises a driver configured to drive the sensor at a driving frequency (Lipowitz, fig 1, signal is generated by signal generator (101) and received by receiving (sensor) electrode (110); and 
Lipowitz does not teach:
	the measurement circuit is configured to, based on the first phase information, determine a displacement of a mechanical member relative to the resistive-inductive- capacitive sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resistive-inductive-capacitive sensor.
	Ito teaches:
	the measurement circuit is configured to, based on the first phase information, determine a displacement of a mechanical member relative to the resistive-inductive- capacitive sensor, wherein the displacement of the mechanical member causes a change in an impedance of the resistive-inductive-capacitive sensor (Ito, fig 1, position indicator (1) reads on “mechanical member,”  fig 5, position indicator (5) contains an RLC circuit, Ito teaches using phase information to determine position, phase is determined from impedance (¶ 0023 - ¶ 0025) .  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit using phase information to determine a physical characteristic of a material under test as disclosed by Lipowitz (¶ 0004 line 21-22) by including the position indicator as taught by Lewis in order to “detect an accurate pressure” by “eliminating the influence of the surrounding environment” (Ito, ¶ 0091).  
	
	Regarding claim 6 Lipowitz does not teach:
	wherein the measurement circuit is further configured to apply compensation to the determination of the displacement based on the phase response of the measurement circuit.
	Ito teaches:
(Ito teaches using phase information to determine position (¶ 0023 – ¶ 0025) .  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit using phase information to determine a physical characteristic of a material under test as disclosed by Lipowitz (¶ 0004 line 21-22) by including the position indicator as taught by Lewis in order to “detect an accurate pressure” by “eliminating the influence of the surrounding environment” (Ito, ¶ 0091).  	
Regarding claim 22:
	Claim 22 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding claim 23:
	Claim 23 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Claims 8, 10, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz as applied to claim 4 above, and further in view of  Lindeboom U.S. Pat. No. 5657238.  

Regarding claim 8 Lipowitz does not teach:	
	further comprising: a driver configured to drive the resistive-inductive-capacitive sensor and drive the dummy impedance at a driving frequency: and
	a switching network configured to selectively couple and decouple the dummy impedance from the driver.
	Lewis teaches:
	further comprising: a driver configured to drive the resistive-inductive-capacitive sensor and drive the dummy impedance at a driving frequency (Lewis, fig 1, Hex Inverter provided the driving frequency, (page 2, ¶ 2.1, page 4 ¶ 2.5) ; and  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the driving signal for the RLC sensor and known impedance circuit as taught by Lewis in order to provide a “rapid impedance measurement” system that is “theoretically simple, easy to implement and completed with ordinary laboratory instrumentation for minimal cost” (Lewis, page 1 Abstract).   
	Lindeboom teaches:
	a switching network configured to selectively couple and decouple the dummy impedance from the driver (Lindeboom, fig 1, microcontroller (26) controls the timing of the switches (col 3 line 66 – col 4 line 13).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the switches being controlled as taught by Lindeboom in order to improve the accuracy of the measuring circuit (Lindeboom col 2 line 33-35). 
	Regarding claim 10 Lipowitz does not teach:
	further comprising: 
	a first driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency; and 

	Lewis teaches:
	further comprising: 
	a first driver configured to drive the resistive-inductive-capacitive sensor at a driving frequency (Lewis, fig 1, Hex Inverter provided the driving frequency, (page 2, ¶ 2.1, page 4
¶ 2.5) ; and  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the driving signal for the RLC sensor and known impedance circuit as taught by Lewis in order to provide a “rapid impedance measurement” system that is “theoretically simple, easy to implement and completed with ordinary laboratory instrumentation for minimal cost” (Lewis, page 1 Abstract).   
	Lindeboom teaches:
	a second driver configured to drive the dummy impedance at the driving frequency (Lindeboom, fig 1, comparator (18) is connected to first reference source (20) and supplies detection signal D1, comparator (22) is connected to second reference source (24) and supplies detection signal D2, D1 and D2 provide phase information about first resistor (6) and second resistor (14), either resistor can have the known value and serve as the “dummy impedance”   (col 3 line 37 – col 4 line 31)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including different sources as 
Regarding claim 25:
	Claim 25 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.
Regarding claim 27:
	Claim 27 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Claims 12-14, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowitz as applied to claim 11 above, and further in view of  Dean,  U.S. Pat. No. 7719241 B2.  

Regarding claim 12 Lipowitz does not teach
	wherein the dummy impedance further comprises a capacitor coupled to the resistor.
	Dean teaches:
	wherein the dummy impedance further comprises a capacitor coupled to the resistor (Dean, fig 2, element 200 may be used to emulate the additional ESR (equivalent series resistance), ESR would be a known value therefore element 200 acts as the dummy impedance and comprises a resistor and a capacitor (col 3 line 44-54). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the RC circuit as the 

Regarding claim 13 Lipowitz does not teach:
	wherein a resistive-capacitive impedance of the dummy impedance is selected to create a pole in the known response at a desired frequency
	Dean teaches:
	wherein a resistive-capacitive impedance of the dummy impedance is selected to create a pole in the known response at a desired frequency (Dean, poles and zeros are properties of a transfer function, frequency can be adjusted to compensate for higher order poles (col 4 line 15-52))
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the awareness of the frequency of poles as taught by Dean to improve the stability of the circuit (Dean, col 3 line 44-54).  

Regarding claim 14 Lipowitz does not teach:
	wherein a resistive-capacitive impedance of the dummy impedance is selected to create a known phase shift for frequencies approximate to a driving frequency at which the sensor and the dummy impedance are driven.
	Dean teaches:
(Dean, col 2 line 9-31).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and circuit for determining phase information of material under test as disclosed by Lipowitz by including the phase shift as taught by Dean to improve the stability of the circuit (Dean, col 3 line 44-54).  
Regarding claim 29:
	Claim 29 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.
Regarding claim 30:
	Claim 30 recites analogous limitations to claim 13 above and is therefore rejected on the same premise.
Regarding claim 31:
	Claim 31 recites analogous limitations to claim 14 above and is therefore rejected on the same premise.

Conclusion
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2021